Case 3:15-cv-01143-BJD-JBT Document 256-7 Filed 04/15/19 Page 1 of 9 PageID 11344




                             EXHIBIT G
Case 3:15-cv-01143-BJD-JBT Document 256-7 Filed 04/15/19 Page 2 of 9 PageID 11345




                            Exhibit 5
Case 3:15-cv-01143-BJD-JBT Document 256-7 Filed 04/15/19 Page 3 of 9 PageID 11346




                               UNITED STATES DISTRICT COURT
                                MIDDLE DISTRICT OF FLORIDA
                                  JACKSONVILLE DIVISION

                                                         )
   Winn-Dixie Stores, Inc. and                           )
   Bi-Lo Holdings, LLC,                                  )
                                                         )
          Plaintiffs,                                    )
                                                         ) Case No. 3:15-cv-01143-BJD-PDB
   v.                                                    )
                                                         )
   Southeast Milk, Inc., et al.,                         )
                                                         )
          Defendants.                                    )
                                                         )

                       PLAINTIFFS’ AMENDED RESPONSE TO
                DEFENDANTS’ FIRST SET OF REQUESTS FOR ADMISSION

         Pursuant to Rules 26 and 36 of the Federal Rules of Civil Procedure, and all other

  applicable Rules and Orders of this Court, Plaintiffs Winn-Dixie Stores, Inc., and Bi-Lo Holdings,

  LLC (“Plaintiffs”) submit this amended response to the First Set of Requests for Admission,

  propounded by National Milk Producers Federation aka Cooperatives Working Together, Dairy

  Farmers of America, Inc., Land O’Lakes, Inc., Southeast Milk, Inc., and Agri-Mark, Inc.

  (“Defendants”). [The information provided in this response is designated “Highly Confidential”

  pursuant to the Protective Order in this case.]

  I.     GENERAL OBJECTIONS

         1.      Plaintiffs reserve all evidentiary objections and issues under the Federal Rules of

  Evidence.

         2.      Plaintiffs object to Defendants’ requests to the extent that they seek any

  information that is protected from discovery based on the attorney-client privilege, the work

  product doctrine, or any other privilege or immunity (collectively “Privilege”).
Case 3:15-cv-01143-BJD-JBT Document 256-7 Filed 04/15/19 Page 4 of 9 PageID 11347




          3.      Plaintiffs object to the interrogatories to the extent the interrogatories seek

  information related to Plaintiffs’ sales, pricing, marketing, distribution, revenue, profits, or

  information related to its retail sales practices, including but not limited to, sales of milk products,

  often referred to as “downstream” discovery. To the extent the interrogatories seek any

  “downstream” discovery, such information is irrelevant to the claims and defenses of the parties

  and not proportional to the needs of the case, unduly burdensome, harassing and protected by

  Privacy.

          4.      Plaintiffs object to the requests to the extent that they seek information that is not

  in Plaintiffs’ possession custody or control or to the extent they seek information from persons

  or entities that are not parties to this litigation.

          5.      Unless Plaintiffs state in a Response that they are responding “Subject to and

  without waiving” a specific Objection, the Response is made without being subject to any

  Objection.

  II.     OBJECTIONS TO DEFINITION AND INSTRUCTIONS

          1.      Plaintiffs object to Defendants’ requests to the extent that Defendants’ temporal

  scope conflicts with the temporal scope limits that Defendants place on their responses to

  Plaintiffs’ discovery to Defendants.

          2.      Plaintiffs object to the definition of “Fresh Milk Products” because “Fresh Milk

  Products” is not a term used with initial capitals in Plaintiffs’ Complaint and Amended Complaint,

  is not a defined term in the Complaint and Amended Complaint, and does not refer only or

  exclusively to the products specifically identified in the Complaint and Amended Complaint.

  III.    RESPONSES TO REQUESTS FOR ADMISSION

         1.      Admit that Winn-Dixie’s dairy processing plants in Hammond, Louisiana, and
  Plant City, Florida, were sold to Southeast Milk, Inc. (“SMI”) on or about April 30, 2008.

                                                         2
Case 3:15-cv-01143-BJD-JBT Document 256-7 Filed 04/15/19 Page 5 of 9 PageID 11348




          RESPONSE:           Plaintiffs admit that certain assets related to the Winn-Dixie dairy

  processing plants in Hammond, Louisiana and Plant City, Florida were sold to SMI on or about

  April 30, 2008. With respect to the remainder of the request, Plaintiffs state: Denied.

       2.    Admit that Winn-Dixie did not purchase raw milk after the date it sold the
  Hammond and Plant City plants to SMI.

          RESPONSE:           Plaintiffs state: Admitted.

          3.      Admit that “Fluid Milk” encompasses those products that use raw milk that is
  classified as Class I under federal regulations.

          RESPONSE:           Plaintiffs admit that fluid milk encompasses those products that use raw

  milk that is classified as Class I under federal regulations, and Plaintiffs further state that raw milk

  is fluid milk without respect to any Class under federal regulations.

           4.      Admit that “Fresh Milk Products” encompasses those products that use raw milk
  that is classified as Class II under federal regulations.

          RESPONSE:           Plaintiffs object to this request on the basis stated in Objection No. 2 to

  Definitions and Instructions. Plaintiffs admit that some dairy products made from raw milk utilize

  raw milk classified as Class II under federal regulations, and further state that some dairy products

  made from raw milk utilize raw milk classified as Class III and IV under federal regulations.

        5.      Admit that Winn-Dixie did not purchase Fluid Milk from Dairy Farmers of
  America, Inc.

          RESPONSE:           Plaintiffs admit that they purchased raw milk from DFA and admit that

  they did not purchase processed milk from DFA.

          6.      Admit that Winn-Dixie did not purchase Fluid Milk from Land O’Lakes, Inc.

          RESPONSE:           Plaintiffs admit that they did not purchased processed milk from LOL.

          7.      Admit that Winn-Dixie did not purchase Fluid Milk from Dairylea Cooperative Inc.




                                                     3
Case 3:15-cv-01143-BJD-JBT Document 256-7 Filed 04/15/19 Page 6 of 9 PageID 11349




         RESPONSE:           Plaintiffs admit that they did not purchase processed milk from

  Dairylea.

         8.      Admit that Winn-Dixie did not purchase Fluid Milk from Agri-Mark, Inc.

         RESPONSE:           Plaintiffs admit that they did not purchase processed milk from Agri-

  Mark, Inc.

        9.      Admit that Winn-Dixie did not purchase Fresh Dairy Products from Dairy Farmers
  of America, Inc.

         RESPONSE:           Plaintiffs object to this request on the basis stated in Objection No. 2 to

  the Definitions and Instructions. Plaintiffs state: Denied, and further that they purchased Borden

  cheese from DFA.

         10.     Admit that Winn-Dixie did not purchase Fresh Dairy Products from Land O’Lakes,
  Inc.

         RESPONSE:           Plaintiffs object to this request on the basis stated in Objection No. 2 to

  the Definitions and Instructions. Plaintiffs state: Denied, and further that they purchased butter

  from LOL.

        11.      Admit that Winn-Dixie did not purchase Fresh Dairy Products from Dairylea
  Cooperative, Inc.

         RESPONSE:           Plaintiffs object to this request on the basis stated in Objection No. 2 to

  the Definitions and Instructions. Plaintiffs state: Admitted.

          12.    Admit that Winn-Dixie did not purchase any Fresh Milk Products from Agri-Mark,
  Inc. before January 1, 2010.

         RESPONSE:           Plaintiffs object to this request on the basis stated in Objection No. 2 to

  Definitions and Instructions. Plaintiffs state: Denied, and further that they purchased yogurt and

  Cabot cheese from Agri-Mark.

         13.     Admit that the only Fresh Milk Product that Winn-Dixie purchased from Agri-
  Mark, Inc. after January 1, 2010 was yogurt.

                                                    4
Case 3:15-cv-01143-BJD-JBT Document 256-7 Filed 04/15/19 Page 7 of 9 PageID 11350




         RESPONSE:          Plaintiffs object to this request on the basis stated in Objection No. 2 to

  Definitions and Instructions. Plaintiffs state: Denied, and further that they purchased Cabot cheese

  from Agri-Mark.

         14.     Admit that Winn-Dixie did not purchase raw milk from Land O’Lakes, Inc.

         RESPONSE:          Plaintiffs state: Admitted.

         15.     Admit that Winn-Dixie did not purchase raw milk from Dairylea Cooperative Inc.

         RESPONSE:          Plaintiffs state: Admitted.

         16.     Admit that Winn-Dixie did not purchase raw milk from Agri-Mark, Inc.

         RESPONSE:          Plaintiffs state: Admitted.

         17.     Admit that raw milk produced in Florida was sold to Winn-Dixie’s Plant City,
  Florida plant.

         RESPONSE:          Plaintiffs state: Denied, to the extent that the request suggests that all of

  the raw milk sold to Winn-Dixie’s Plant City, Florida plant was produced in Florida.

         18.    Admit that raw milk produced in Louisiana was sold to Winn-Dixie’s Hammond,
  Louisiana plant.

         RESPONSE:          Plaintiffs state: Denied, to the extent that the request suggests that all of

  the raw milk sold to its Hammond plant was produced in Louisiana.

         19.     Admit that some Fresh Milk Products purchased by Winn-Dixie in Florida were
  processed in Florida using raw milk produced in Florida.

         RESPONSE:          Plaintiffs object to this request on the basis stated in Objection No. 2 to

  Definitions and Instructions. Plaintiffs admit that some of the dairy products purchased by Winn-

  Dixie were made from raw milk produced in Florida.

         20.    Admit that some Fresh Milk Products purchased by Winn-Dixie in Louisiana were
  processed in Louisiana using raw milk produced in Louisiana.




                                                   5
Case 3:15-cv-01143-BJD-JBT Document 256-7 Filed 04/15/19 Page 8 of 9 PageID 11351




         RESPONSE:           Plaintiffs object to this request on the basis stated in Objection No. 2 to

  Definitions and Instructions. Plaintiffs admit that some of the dairy products purchased by Winn-

  Dixie were made from raw milk produced in Louisiana.

         21.     Admit that the federal government sets the minimum price for the raw milk used to
  process the Fluid Milk and manufacture the Fresh Milk Products purchased by Winn-Dixie during
  the Relevant Period.

         RESPONSE:           Plaintiffs object to this request on the basis stated in Objection No. 2 to

  Definitions and Instructions. Plaintiffs object to this request on the grounds that it is overly broad,

  vague, seeks information not relevant to the subject matter of this action and seems information

  not likely to lead to the discovery of admissible evidence. Plaintiffs state: Denied.

        22.     Admit that the only portion of the price of raw milk not set by the federal
  government in the regions in which Winn-Dixie had milk processing plants was the “over-order
  premium” or “service charge.”

         RESPONSE:           Plaintiffs admit that all of the amounts over the federal minimum price

  were not set or regulated by the federal government. As to the remainder of the request, Plaintiffs

  state: Denied.



  Dated: May 30, 2018


                                                       /s/ Patrick J. Ahern
                                                     Ahern & Associates, P.C.
                                                     Willoughby Tower
                                                     8 South Michigan Avenue
                                                     Suite 3600
                                                     Chicago, Illinois 60603
                                                     Phone: (312) 404-3760
                                                     patrick.ahern@ahernandassociatespc.com

                                                     Attorney for Winn-Dixie Stores, Inc. and Bi-Lo
                                                     Holdings, LLC




                                                    6
Case 3:15-cv-01143-BJD-JBT Document 256-7 Filed 04/15/19 Page 9 of 9 PageID 11352




                               CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that on May 30, 2018, I served the foregoing by email on counsel
  of record for all defendants.



                                                /s/ Patrick J. Ahern
                                              Patrick J. Ahern




                                             7
